ORDER OF COURT The government’s petition for panel rehearing, filed November 20, 2017, is denied. We clarify that our opinion issued on September 8, 2017 does not address the merits of “the alternative legal theory that if the pursuit of unwanted and superfluous work were a legitimate labor objective (as we hold in this appeal), then force, violence, or fear (including fear of economic loss) may not be used to obtain that objective,” because the government waived that theory. United States v. Burhoe, 871 F.3d 1, 21 n.17 (1st Cir. 2017).